Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 1 of 21




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 1:20-cv-22987-BLOOM/Louis

  DR. JUAN SARDINAS,

         Plaintiff,

  v.

  MIAMI VETERINARY SPECIALISTS, P.A.,

        Defendant.
  ________________________________/

                                               ORDER

         THIS CAUSE is before the Court upon Defendant’s Motion to Dismiss, ECF No. [9]

  (“Motion”). Plaintiff filed a response in opposition, ECF No. [16] (“Response”), to which

  Defendant filed a reply, ECF No. [22] (“Reply”). The parties also filed further briefing with leave

  of Court, including a sur-reply, ECF No. [25] (“Sur-Reply”) and a sur-sur-reply, ECF No. [30]

  (“Sur-Sur-Reply”). The Court has considered the Motion, all opposing and supporting

  submissions, the record in this case, the applicable law, and is otherwise fully advised. For the

  reasons set forth below, the Motion is granted in part and denied in part.

         I.      BACKGROUND

         This action arises out of Defendant’s alleged failure to comply with the terms of a

  Stockholders’ Agreement, ECF No. [1-3] (the “Agreement”), which governs the relationship

  between Defendant and its “Stockholders,” Plaintiff and Dr. Alvaro Larín (“Dr. Larín”). According

  to the Complaint, ECF No. [1], Defendant operates a veterinary medical practice that is co-owned

  by Plaintiff and Dr. Larín, each of whom owns fifty-percent of the company. Id. at ¶ 9. Under the

  Agreement, Defendant shall purchase all of the shares of a Stockholder if the Stockholder’s

  employment with Defendant is terminated “for any reason other than death or disability.” Id. at
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 2 of 21

                                                             Case No. 1:20-cv-22987-BLOOM/Louis


  ¶ 11 (quoting ECF No. [1-3] at § 4(c)).1 The purchase price is calculated based on a formula,2 with

  the date3 for calculating the company’s value and the corresponding method4 for valuation dictated

  by the Agreement. Id. at ¶¶ 12-14. In this regard, the Agreement directs that should the selling

  Stockholder elect that the purchase price be the “Stockholder’s proportionate share of the fair


  1
    The Agreement provides that “[u]pon the occurrence of an event listed herein, the Corporation
  shall purchase all of the shares of a Stockholder, at the price determined in accordance with Section
  5 hereof, payable in accordance with Section 7 hereof: . . . termination of the Stockholder’s
  employment with the Corporation for any reason other than death or disability.” ECF No. [1-3] at
  § 4(c).
  2
    The Agreement states that the “purchase price of a Stockholder’s stock in the Corporation for
  purposes of the purchase and sale of said stock . . . shall be equal to the amount set forth in the
  Certificate of Agreed Value . . . multiplied by a fraction, the numerator of which is the number of
  shares being sold, and the denominator of which is the number of issued and outstanding shares of
  the Corporation’s stock prior to the sale.” ECF No. [1-3] at § 5(a).
  3
    The Agreement provides that the “value of a Stockholder’s stock shall be determined and the
  purchase shall be deemed to have occurred as of the following dates . . . depending upon which
  event has occurred to cause his stock to be purchased: . . . termination of employment for any
  reason other than death – the last day of the month immediately preceding the date of termination
  of employment.” ECF No. [1-3] at § 6(d).
  4
      The Agreement states as follows:

           If, at any time, it becomes necessary to determine the value of the Corporation and
           the Certificate of Agreed Value is dated less than one (1) year before the date on
           which the value is to be determined, the agreed value set forth in such Certificate
           shall be conclusive as to the value and shall be accepted as the value as of the date
           on which the value is to be determined, and no other determination of value shall
           be required or made. In the event a Certificate of Agreed Value is dated more than
           one (1) year prior to the date on which the value is to be determined, at the option
           of the selling Stockholder . . . the purchase price shall be the Stockholder’s
           proportionate share of the fair market value of the Corporation. In such event, the
           Transferor Stockholder and the Corporation shall attempt in good faith to agree
           upon such fair market value. In the event the Transferor Stockholder and the
           Corporation cannot agree upon the fair market value within thirty (30) days after
           the date of the event Transferor Stockholder’s or the Corporation’s exercise of his
           or its option to purchase or the date of the event creating the purchse obligation,
           whichever is applicable, the Transferor Stockholder or the Corporation, by written
           notice to the other, may elect to have the fair market value determined by appraisal.

  ECF No. [1-3] at § 5(c).
                                                    2
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 3 of 21

                                                              Case No. 1:20-cv-22987-BLOOM/Louis


  market value” of Defendant, ECF No. [1-3] at § 5(c), the selling Stockholder and Defendant “shall

  mutually appoint a certified public accountant or certified business appraiser . . . to perform the

  appraisal.” Id. at § 5(d). The Agreement provides a mechanism to conduct an appraisal if an

  agreement cannot be reached on appointing an appraiser. ECF No. [1] at ¶ 15 (quoting ECF No.

  [1-3] at § 5(d)). Specifically,

          If the Transferor Stockholder and the Corporation fail to agree on the identity of
          the appraiser within ten (10) days, each shall appoint an appraiser and the fair
          market value shall be the average of the two appraisals, unless the two appraisals
          vary by more than five percent (5%), in which event the appraiser of the Transferor
          Stockholder and the appraiser of the Corporation shall select a third appraiser
          within forty (40) days of their appointment. . . . In the event that either party or his
          appraiser shall fail to timely take any action hereunder, the fair market value shall
          be established by the non-defaulting party’s appraiser.

  ECF No. [1-3] at § 5(d).

          In the event of a purchase and sale of a Stockholder’s shares, “twenty percent (20%) of the

  purchase price shall be paid by the purchasing party to the selling Stocholder, as a down payment”

  at the transaction’s closing. ECF No. [1] at ¶ 16 (quoting ECF No. [1-3] at § 7(a)). The purchase

  price’s balance is then paid in “equal consecutive monthly installments, with interest at the prime

  rate published by the Wall Street Journal,” and the purchasing party’s obligation to the selling

  Stockholder “shall be evidenced by a non-negotiable promissory note[.]” Id. at ¶ 17 (quoting ECF

  No. [1-3] at §§ 7(a) and (b)).5

          Plaintiff alleges that he resigned from Defendant on November 21, 2018, which in turn

  triggered Defendant’s obligation under section 4(c) of the Agreement to purchase his stock in the

  company. Id. at ¶ 19 (citing ECF No. [1-4]). On December 13, 2018, Defendant formally notified

  Plaintiff that it intended to buy-out Plaintiff’s stock in accordance with the Agreement, and that


  5
   Additionally, if “any litigation aris[es] by virtue of this Agreement, the prevailing party shall be
  entitled to an award of all Court costs, litigation expenses and attorneys’ fees at both trial and
  appellate levels.” Id. at ¶ 18 (quoting ECF No. [1-3] at § 23).
                                                     3
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 4 of 21

                                                             Case No. 1:20-cv-22987-BLOOM/Louis


  October 31, 2018 would be the date used for determining the purchase price of Plaintiff’s stock.

  Id. at ¶ 20 (citing ECF No. [1-5]). According to Plaintiff, the parties were unable to agree on a

  purchase price or jointly select one appraiser, so they agreed to appoint individual appraisers to

  complete an appraisal of Defendant as of October 31, 2018. Plaintiff selected Dr. Richard Goebel

  and Defendant selected Thomas Garland. Id. at ¶¶ 21-22. Dr. Goebel completed his appraisal on

  June 3, 2019. Plaintiff later notified Defendant’s counsel requesting proposed dates to mutually

  exchange appraisals; however, Defendant “did not proceed with the mutual exchange of appraisal,

  despite numerous follow-ups[.]” Id. at ¶¶ 23-26 (citing ECF Nos. [1-6] and [1-7]). As of July 20,

  2020, Defendant had not bought out Plaintiff’s interest in Defendant. Id. at ¶ 27. In Plaintiff’s

  view, due to Defendant’s alleged “failure to timely perform its obligations under the Agreement,”

  “the fair market value of [Defendant] for purposes of determining the price at which [Defendant]

  is required to purchase [Plaintiff’s] stock is conclusively established by [Plaintiff’s] appraiser, Dr.

  Goebel.” Id. at ¶ 28 (citing ECF No. [1-3] at § 5(d)).

         The Complaint asserts four counts: breach of contract (Count I); breach of the implied

  covenant of good faith and fair dealing (Count II); declaratory judgment (Count III); and specific

  performance (Count IV). Regarding Count I, Plaintiff alleges that Defendant breached sections 5

  and 7 of the Agreement. Id. at ¶¶ 34-35. Regarding Count II, Plaintiff contends that Defendant

  breached the Agreement’s implied covenants of good faith and fair dealing by “not exchanging

  appraisals with [Plaintiff], delaying the process required for determining the price at which

  [Defendant] is required to purchase [Plaintiff’s] stock and failing to purchase [Plaintiff’s] stock

  and pay him what he is owed.” Id. at ¶ 41. Regarding Count III, Plaintiff seeks a declaration that

  Defendant breached the Agreement and that, consequently, the purchase price will be based on Dr.

  Goebel’s appraisal as of October 31, 2018. Id. at ¶ 49 Wherefore clause. Finally, in Count IV, he

  seeks a judgment “directing [Defendant] to specifically perform pursuant to the terms of the
                                                    4
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 5 of 21

                                                             Case No. 1:20-cv-22987-BLOOM/Louis


  Agreement by buying [Plaintiff’s] stock at a price to be determined based on Dr. Goebel’s appraisal

  of [Defendant] as of October 31, 2018, plus accrued interest on that amount, at the prime rate

  published by the Wall Street Journal, until paid.” Id. at ¶ 54 Wherefore clause.

         Defendant now moves to dismiss the Complaint in its entirety. ECF No. [9]. It makes five

  overarching arguments. First, Count I fails to allege a breach of the Agreement’s terms because

  Plaintiff himself has not provided his appraisal to Defendant, and thus, Plaintiff has not satisfied a

  condition precedent for a breach of contract claim, making Count I premature and depriving the

  Court of subject matter jurisdiction. Id. at 7-10. See also ECF No. [22] at 2-5 (arguing that the

  Agreement does not require Defendant to provide its appraisal before Plaintiff provides his). It

  adds that the Agreement is silent as to the specific time period for the parties to exchange their

  appraisals, and that mutual exchange of appraisals is not required. ECF No. [9] at 4-5, 8. Second,

  and relatedly, Count I cannot be founded upon anticipatory repudiation by silence and/or inaction

  in the form of Defendant’s alleged failure to “follow up” with exchanging appraisals. Id. at 10-11.

  Third, Count II fails because the Complaint does not allege a specific contract provision in the

  Agreement that Defendant breached, and such a cause of action cannot stand independently. Id. at

  11-13. See also ECF No. [22] at 6-7 (arguing that Plaintiff is not a “non-defaulting party” under

  section 5(d) of the Agreement). Fourth, Count III fails because declaratory relief is inappropriate

  where the issue is whether a contract has been breached, and Plaintiff seeks an advisory opinion

  that the Defendant breached the Agreement. ECF No. [9] at 13-17. And fifth, Count IV fails

  because the Complaint does not allege that Plaintiff has no adequate legal remedy, and because

  Plaintiff purportedly has not performed under the Agreement, he is not entitled to equitable relief.

  Id. at 17-18. See also ECF No. [22] at 9-10 (arguing that Count IV is untimely).

         Plaintiff responds that that the premise of Defendant’s argument that it did not breach the

  Agreement because there is no express deadline to exchange Defendant’s appraisal is flawed
                                                    5
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 6 of 21

                                                             Case No. 1:20-cv-22987-BLOOM/Louis


  because Defendant failed to perform altogether, not simply failed to timely perform, and that both

  parties have proceeded on the basis of mutual exchanges of appraisals since June 2019. ECF No.

  [16] at 2. Plaintiff raises four main arguments. First, Count I adequately sets forth a claim for

  breach of contract in which Defendant’s breach is its alleged failure to obtain the required appraisal

  and to purchase Plaintiff’s stock pursuant to sections 5 and 7 of the Agreement, rather than a failure

  to “follow up” or repudiation by silence and/or inaction. Id. at 6-7. Relatedly, the Complaint alleges

  that all conditions precedent are satisfied and that the Court has subject matter jurisdiction. Id. at

  7-10. Second, as to Count II, the Complaint adequately states that Defendant breached the implied

  covenant of good faith and fair dealing by failing to perform its obligations under sections 4

  through 7 of the Agreement, rather than by failing to “follow up.” Id. at 10-12. Third, Count III

  can proceed even though Plaintiff also seeks a breach of contract claim, and Count III “does not

  seek a determination that [Defendant] breached the Agreement.” Id. at 12-15. Fourth, Count IV is

  adequately stated, and specific performance is an available remedy for breach of a stock purchase

  agreement. Id. at 15-17.

         In the Sur-Reply, ECF No. [25], Plaintiff represents that it provided Dr. Goebel’s appraisal

  to Defendant on October 20, 2020, mooting many of Defendant’s arguments. In the Sur-Sur-Reply,

  ECF No. [30], Defendant contends that Plaintiff’s exchange of the appraisal report is belated,

  Defendant provided its appraisal to Plaintiff on November 3, 2020, the Court lacks subject matter

  jurisdiction because Plaintiff had not perfected his claims at the time suit was filed, and Plaintiff

  cannot amend a pleading through a sur-reply.

         The Motion, accordingly, is ripe for consideration.

         II.     LEGAL STANDARD

         Rule 8 of the Federal Rules of Civil Procedure requires that a pleading contain “a short and

  plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).
                                                    6
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 7 of 21

                                                             Case No. 1:20-cv-22987-BLOOM/Louis


  Although a complaint “does not need detailed factual allegations,” it must provide “more than

  labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

  do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929

  (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)

  (explaining that Rule 8(a)(2)’s pleading standard “demands more than an unadorned, the-

  defendant-unlawfully-harmed-me accusation”). In the same vein, a complaint may not rest on

  “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678, 129 S.Ct.

  1937 (quoting Twombly, 550 U.S. at 557, 127 S.Ct. 1955 (alteration in original)). “Factual

  allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550

  U.S. at 555, 127 S.Ct. 1955. These elements are required to survive a motion brought under Rule

  12(b)(6), which requests dismissal for “failure to state a claim upon which relief can be granted.”

         When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must accept the

  plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in favor

  of the plaintiff. See Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration Alliance, 304

  F.3d 1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608

  F.Supp.2d 1349, 1353 (S.D. Fla. 2009). However, this tenet does not apply to legal conclusions,

  and courts “are not bound to accept as true a legal conclusion couched as a factual

  allegation.” Twombly, 550 U.S. at 555, 127 S.Ct. 1955; see Iqbal, 556 U.S. at 678, 129 S.Ct.

  1937; Thaeter v. Palm Beach Cnty. Sheriff's Office, 449 F.3d 1342, 1352 (11th Cir. 2006).

  Moreover, “courts may infer from the factual allegations in the complaint ‘obvious alternative

  explanations,’ which suggest lawful conduct rather than the unlawful conduct the plaintiff would

  ask the court to infer.” Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010)

  (quoting Iqbal, 556 U.S. at 682, 129 S.Ct. 1937).



                                                    7
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 8 of 21

                                                            Case No. 1:20-cv-22987-BLOOM/Louis


         A court considering a Rule 12(b)(6) motion is generally limited to the facts contained in

  the complaint and the attached exhibits, including documents referred to in the complaint that are

  central to the claim. See Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir.

  2009); Maxcess, Inc. v. Lucent Technologies, Inc., 433 F.3d 1337, 1340 (11th Cir. 2005) (“[A]

  document outside the four corners of the complaint may still be considered if it is central to the

  plaintiff’s claims and is undisputed in terms of authenticity.”) (citing Horsley v. Feldt, 304 F.3d

  1125, 1135 (11th Cir. 2002)). “[W]hen the exhibits contradict the general and conclusory

  allegations of the pleading, the exhibits govern.” Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1206

  (11th Cir. 2007).

         It is through these lenses that the Court considers the Motion and the parties’ arguments.

         III.    DISCUSSION

         Determining whether Defendant is entitled to dismissal of the Complaint raises three

  overarching issues. The first is whether the Court can consider Exhibit A to the Sur-Reply, ECF

  No. [25-1], which reflects that Plaintiff provided Dr. Goebel’s appraisal to Defendant. The second

  issue, which is interrelated, is whether the Court has subject matter jurisdiction over this action.

  And third, whether the Complaint alleges plausible claims upon which relief can be granted. The

  Court will address each issue in turn.

                 A.      The Court may consider the Sur-Reply and its exhibit

         In the Sur-Sur-Reply, Defendant alleges that Plaintiff improperly attempts to amend the

  Complaint by filing the Sur-Reply and that “as a matter of law,” the Court cannot consider Exhibit

  A to the Sur-Reply, which reflects that on October 20, 2020, Plaintiff transmitted Dr. Goebel’s

  appraisal to Defendant. See ECF No. [30] at 3-4. The Court is unconvinced.

         First, the Court granted Plaintiff leave to file the Sur-Reply, which filing was included with

  the exhibit at issue in his motion for leave. See ECF Nos. [23] and [24]. Second, contrary to
                                                   8
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 9 of 21

                                                             Case No. 1:20-cv-22987-BLOOM/Louis


  Defendant’s argument, the Court is permitted at this stage to consider extrinsic materials where

  they are central to the plaintiff’s claims and are undisputed. See Maxcess, Inc., 433 F.3d at 1340

  (“[A] document outside the four corners of the complaint may still be considered if it is central to

  the plaintiff’s claims and is undisputed in terms of authenticity.”) (citing Horsley, 304 F.3d at 1135

  (“[A] document attached to a motion to dismiss may be considered by the court without converting

  the motion into one for summary judgment only if the attached document is: (1) central to the

  plaintiff’s claim; and (2) undisputed. ‘Undisputed’ in this context means that the authenticity of

  the document is not challenged.”) (internal citation omitted)). Defendant does not dispute the

  authenticity of Exhibit A and, according to Defendant’s briefings, whether Plaintiff exchanged its

  appraisal report is central to the viability of Plaintiff’s lawsuit. Third, Defendant maintains the

  Court cannot consider that Plaintiff submitted its appraisal but nonetheless expressly invites the

  Court to also “be aware that on November 3, 2020 . . . Defendant provided its appraisal as provided

  in the Contract. As such, it cannot be said the Contract is in breach[.]” ECF No. [30 at 3 n.1.

  Accordingly, the Court rejects Defendant’s argument and will consider the exhibit at this juncture.

                 B.      The Court does not lack subject matter jurisdiction

         The gravamen of Defendant’s argument regarding subject matter jurisdiction is that

  Plaintiff filed suit before having satisfied all conditions precedent, and thus, his claims are unripe

  and the Court lacks jurisdiction over this action. See ECF Nos. [9] at 7-10; [22] at 2-5; [30] at 2-

  3. Upon review, the Court concludes that it does not lack subject matter jurisdiction over this

  lawsuit.

         First, as reflected in the Sur-Reply, ECF No. [25], Plaintiff transmitted Dr. Goebel’s

  appraisal to Defendant on October 20, 2020. As such, whether a condition precedent has been

  satisfied is conceptually moot. Second, even if Plaintiff had not exchanged the appraisal and the

  Court were to focus solely on the allegations at the time of filing suit, which the Court must do,
                                                    9
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 10 of 21

                                                              Case No. 1:20-cv-22987-BLOOM/Louis


  ECF No. [30] at 2-3, the Complaint would still not be dismissed for lack of subject matter

  jurisdiction.

          Both parties agree that whether conditions precedent have been satisfied is “generally not

  adjudicated on a motion to dismiss.” See ECF Nos. [9] at 9 and [16] at 7. This is so because whether

  a party actually “fulfilled any necessary conditions precedent to filing suit is a question not suitable

  for disposition upon a motion to dismiss.” Tikiz Franchising, LLC v. Piddington, No. 17-CV-

  60552, 2017 WL 8780760, at *2 (S.D. Fla. May 8, 2017) (citing Int’l Village Ass’n, Inc. v. AmTrust

  N. Am., Inc., No. 15-80260-CIV, 2015 WL 3772443, at *4 (S.D. Fla. June 17, 2015)

  (“[Defendant’s] contrary assertion that Plaintiffs did not satisfy conditions precedent . . . raises an

  issue of fact inappropriate for resolution on a motion to dismiss.”)). Further, for pleading purposes,

  to withstand a motion to dismiss, “generally alleg[ing] that conditions precedent have been

  satisfied” is “sufficient.” Tikiz Franchising, LLC, 2017 WL 8780760, at *2 (citing Fed. R. Civ. P.

  9(c)); Vargas v. Fla. Crystals Corp., No. 16-81399-CIV, 2017 WL 11536186, at *5 (S.D. Fla. May

  30, 2017) (explaining that there is “no basis to find, at the pleading stage” that claims were

  premature where complaint alleged that all conditions precedent have been fulfilled).

          Here, the Complaint expressly alleges that “[a]ll conditions precedent or other

  requirements for bringing this action occurred, were performed or were waived.” ECF No. [1] at

  ¶ 31. This allegation is sufficient for pleading purposes. See, e.g., Krauser v. Biohorizons, Inc.,

  No. 10-80454-CIV, 2010 WL 3468481, at *3 (S.D. Fla. Sept. 1, 2010) (concluding that allegation

  that “all conditions precedent to the institution of this action have occurred, been met or otherwise

  waived” was sufficient to plead compliance with a condition precedent under the contract)

  (collecting cases). While Defendant challenges that the Complaint’s other allegations conflict with

  this representation, the Court need not resolve at this juncture whether Plaintiff truly satisfied all

  conditions precedent before he filed suit. Such inquiry would necessitate a factual inquiry
                                                    10
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 11 of 21

                                                             Case No. 1:20-cv-22987-BLOOM/Louis


  inappropriate at this time (and would require examining whether any preconditions or terms were

  waived), and Plaintiff’s allegations are, in any event, taken as true and construed favorably to him.

         For instance, although it is undisputed that Plaintiff did not provide his report until October

  2020, whether Plaintiff was required to do so until Defendant provided its report is disputed,

  especially given Plaintiff’s allegations that it sought to produce the reports by mutual exchange

  yet Defendant would not produce its report despite numerous email communications. ECF No. [1]

  at ¶¶ 21-26. Against this backdrop, while Defendant emphasizes that the Agreement does not set

  forth a specific deadline compelling it to act, the Agreement directs that “[i]n the event that either

  party or his appraiser shall fail to timely take any action hereunder, the fair market value shall be

  established by the non-defaulting party’s appraiser.” ECF No. [1-3] at § 5(d). Plaintiff’s report was

  completed in June 2019. Thus, the Court cannot conclude that conditions precedent were not

  waived or that Plaintiff otherwise did not satisfy conditions precedent before initiating this lawsuit.

         The Complaint, moreover, adequately pleads that the Court has subject matter jurisdiction

  based on diversity of citizenship and that venue is proper in this district. ECF No. [1] at ¶¶ 4-8.

  Defendant does not challenge the Court’s subject matter jurisdiction on these grounds.

  Accordingly, dismissal for allegedly failing to satisfy conditions precedent, resulting in the Court

  lacking subject matter jurisdiction, is inappropriate, and the Motion is denied on this point.

                 C.      Count I is adequately stated

         Count I alleges a breach of contract claim. Id. at ¶¶ 32-37. Defendant moves to dismiss this

  Count because the Complaint does not allege that Defendant committed a breach. Specifically,

  according to Defendant, the Agreement neither requires mutual exchange of appraisals, Defendant

  to provide its appraisal before Plaintiff provides his, nor Defendant to exchange its appraisal by a

  specific deadline. ECF Nos. [ 9] at 7-10; [22] at 2-5. Defendant contends further that Plaintiff

  breached the Agreement by failing to turn over its appraisal to Defendant before February 19,
                                                    11
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 12 of 21

                                                            Case No. 1:20-cv-22987-BLOOM/Louis


  2019, ninety days after the November 21, 2018 termination, ECF No. [22] at 3-4, and it even

  suggests that its obligation to buy-out Plaintiff’s interest “is subject to waiver by the delayed

  actions of the Plaintiff[.]” ECF No. [9] at 9. Upon review, the Court finds that Plaintiff adequately

  alleges a claim for breach of contract in Count I.

         Under Florida law, an “adequately pled breach of contract action requires three elements:

  (1) a valid contract; (2) a material breach; and (3) damages.” Friedman v. New York Life Ins. Co.,

  985 So. 2d 56, 58 (Fla. 4th DCA 2008); Grove Isle Ass’n, Inc. v. Grove Isle Assocs., LLLP, 137

  So. 3d 1081, 1094-95 (Fla. 3d DCA 2014). Each of these elements is reflected in the Complaint’s

  allegations. See ECF No. [1] at ¶¶ 33-36. Further, even though Defendant has now provided its

  appraisal to Plaintiff, ECF No. [30] at 3 n.1, that does not mean that a breach did not occur or that

  Defendant has cured potential breaches. Indeed, the Complaint alleges that Defendant failed to

  perform its obligations pursuant to sections 5 and 7 of the Agreement, which relate to determining

  Defendant’s fair market value and Defendant then purchasing Plaintiff’s interest in the company.

  No such purchase and sale has occurred, all purportedly due to Defendant’s inactions. See ECF

  No. [1] at ¶¶ 25-29. Moreover, even if the Agreement does not provide an express deadline to

  provide appraisals, as Defendant concedes, contractual obligations are not to be held in perpetuity.

  ECF No. [9] at 11. And, in any event, the Agreement states that as to the parties’ obligations for

  obtaining and exchanging appraisals, the parties are to take actions in a “timely” manner. See ECF

  No. [1-3] at § 5(d). Based upon the Complaint’s allegations, that did not occur.

         Accordingly, the Court rejects Defendant’s argument that without a specific deadline, “a

  breach of contract claim simply cannot be stated.” ECF No. [9] at 2. The Motion to dismiss as to

  Count I is denied.




                                                   12
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 13 of 21

                                                             Case No. 1:20-cv-22987-BLOOM/Louis


                 D.      Count II is adequately stated

         In Count II, Plaintiff asserts a claim for breach of the implied covenant of good faith and

  fair dealing. According to Defendant, “[t]he facts, as pled, and the basis upon which the Plaintiff

  seeks relief under this cause of action, is inconsistent with Florida law.” ECF No. [9] at 12. In

  particular, Defendant maintains that the Complaint does not allege a breach of an express contract

  term, thus causing the claim to fail. Id. at 11-13; ECF No. [22] at 6-7. In essence, Defendant argues

  that because Count I allegedly fails to state a claim, Count II cannot survive independently. Upon

  review, the Court is unpersuaded.

         Under Florida law, every contract contains an implied covenant of good faith and fair

  dealing which protects “the reasonable expectations of the contracting parties in light of their

  express agreement.” QBE Ins. Corp. v. Chalfonte Condo. Apartment Ass’n, Inc., 94 So. 3d 541,

  548 (Fla. 2012) (quoting Barnes v. Burger King Corp., 932 F.Supp. 1420, 1438 (S.D. Fla.

  1996)); Centurion Air Cargo, Inc. v. United Parcel Serv. Co., 420 F.3d 1146, 1151 (11th Cir.

  2005). The covenant is implied as a gap-filling default rule where the terms of the contract vest a

  party with substantial discretion, requiring that party to act in a commercially reasonable manner

  and limiting its ability to act capriciously to contravene the reasonable expectations of the contract

  counterparty. See Karp v. Bank of Am., N.A., 2013 WL 1121256, at *3 (M.D. Fla. Mar. 18,

  2013); Martorella v. Deutsche Bank Nat. Trust Co., 931 F. Supp. 2d 1218, 1225 (S.D. Fla. 2013).

  “A breach of the implied covenant of good faith and fair dealing is not an independent cause of

  action, but attaches to the performance of a specific contractual obligation.” Centurion, 420 F.3d

  at 1151. The implied duty of good faith must therefore “relate to the performance of an express

  term of the contract . . . [and] cannot be used to vary the terms of an express contract.” Burger

  King Corp. v. Weaver, 169 F.3d 1310, 1316 (11th Cir. 1999) (quoting Hospital Corp. of America

  v. Florida Med. Ctr., Inc., 710 So. 2d 573, 575 (Fla. 4th DCA 1998) and City of Riviera Beach v.
                                                   13
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 14 of 21

                                                            Case No. 1:20-cv-22987-BLOOM/Louis


  John's Towing, 691 So. 2d 519, 521 (Fla. 4th DCA 1997)). Further, the covenant cannot “add an

  obligation to the contract which was not negotiated by the parties and not in the contract.” Hosp.

  Corp. of Am. v. Florida Med. Ctr., Inc., 710 So. 2d 573, 575 (Fla. 4th DCA 1998). As such, “there

  are two limitations on such claims: (1) where application of the covenant would contravene the

  express terms of the agreement; and (2) where there is no accompanying action for breach of an

  express term of the agreement.” QBE, 94 So. 3d at 548 (citing Ins. Concepts & Design, Inc. v.

  Healthplan Servs., Inc., 785 So.2d 1232, 1234 (Fla. 4th DCA 2001)).

         Tthe Court agrees with Plaintiff that it has adequately stated a claim for breach of the

  implied covenant of good faith and fair dealing. As an initial matter, the premise of Defendant’s

  argument is without merit because the Court has not dismissed Plaintiff’s breach of contract claim.

  Thus, contrary to Defendant’s point, the basis for this claim is not inconsistent with Florida law.

  Regardless, the Complaint alleges that Defendant breached the implied covenant as it relates to

  sections 4 through 7 of the Agreement by “among other things, not exchanging appraisals with

  [Plaintiff], delaying the process required for determining the price at which [Defendant] is required

  to purchase [Plaintiff’s] stock and failing to purchase [Plaintiff’s] stock and pay him what he is

  owed, as contemplated by the Agreement.” ECF No. [1] at ¶¶ 39-42. Indeed, although these

  contractual obligations were triggered by Plaintiff’s termination on November 21, 2018 (and the

  Agreement contemplates a closing within ninety-days of termination), as of June 2019 Plaintiff

  requested Defendant to exchange appraisals so they could proceed to close, id. at ¶¶ 19-29, yet

  Defendant allegedly would not act, in turn precluding Plaintiff’s buy-out. This is so even though

  the Agreement requires actions related to appraisals to be made “timely.” ECF No. [1-3] at § 5(d).

  As Plaintiff argues, such alleged delay contravenes reasonable expecations. ECF No. [16] at 12

  (citing Martorella, 931 F. Supp. 2d at 1226 (“[U]nder an agreement that appears by word or silence

  to invest one party with a degree of discretion in performance sufficient to deprive another party
                                                   14
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 15 of 21

                                                              Case No. 1:20-cv-22987-BLOOM/Louis


  of a substantial proportion of the agreement’s value, the parties’ intent to be bound by an

  enforceable contract raises an implied obligation of good faith to observe reasonable limits in

  exercising that discretion, consistent with the parties’ purpose or purposes in contracting. Thus,

  where the terms of the contract afford a party substantial discretion to promote that party’s self-

  interest, the duty to act in good faith nevertheless limits that party’s ability to act capriciously to

  contravene the reasonable contractual expectations of the other party.”) (citation omitted)).

         Simply put, as set forth in the Complaint, over two years have passed since Plaintiff’s

  employment terminated with Defendant, but Plaintiff has been unable to sell his stock back to

  Defendant due to Defendant’s alleged inaction. Taken as a whole, the Complaint states a plausible

  claim in Count II. The Motion is denied as to this count.

                 E.      Count III is duplicative of Count I

         In Count III, Plaintiff seeks declaratory relief because, in his view, Defendant breached the

  Agreement “by repeatedly failing to comply with its obligations in connection with the purchase

  of [Plaintiff’s] stock,” there is a “justiciable controversy relating to the legal rights and/or

  responsibilities at issue under the Agreement,” and a declaratory judgment should issued that

  Defendant “breached the Agreement and as a result thereof, the purchase price of [Plaintiff’s] stock

  will be based on Dr. Goebel’s appraisal of [Defendant] as of October 31, 2018.” ECF No. [1] at

  ¶¶ 44-49. According to Defendant, this claim fails because it effectively seeks an advisory opinion

  that Defendant breached the Agreement. See ECF No. [9] at 3, 13-17. Plaintiff responds that a

  declaratory judgment claim can proceed with a claim for breach of contract, and he does not seek

  a declaration that Defendant breached the Agreement but rather “a determination as to the relief to

  which [Plaintiff] is entitled as a result of [Defendant] not providing its appraisal and purchasing

  [Plaintiff’s] stock.” ECF No. [16] at 5, 12-15.



                                                    15
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 16 of 21

                                                             Case No. 1:20-cv-22987-BLOOM/Louis


         “Declaratory judgment claims may properly coexist with breach of contract claims when

  they provide the plaintiff a form of relief unavailable under the breach of contract claim. Such

  claims for declaratory judgment must be forward-looking, rather than retrospective, as any

  retrospective    declaration     would      be        equally   solved    by      resolution    of

  the breach of contract claim.” Garcia v. Scottsdale Ins. Co., No. 18-20509-CIV, 2018 WL

  3432702, at *2 (S.D. Fla. July 16, 2018) (internal citation omitted). Declaratory judgment claims

  that functionally seek adjudication on the merits of a breach of contract claim are duplicative and

  cannot stand. See Miami Yacht Charters, LLC v. Nat'l Union Fire Ins. Co., No. 11-21163-CIV,

  2012 WL 1416428, at *2 (S.D. Fla. Apr. 24, 2012); Ministerio Evangelistico Int'l v. United

  Specialty Ins. Co., No. 16-25313-CIV, 2017 WL 1363344, at *2 (S.D. Fla. Apr. 5, 2017); ABC

  Univ. Shops, LLC v. Scottsdale Ins. Co., No. 18-60562-CIV, 2018 WL 3672265, at *3-4 (S.D. Fla.

  July 24, 2018), report and recommendation adopted, No. 18-CV-60562, 2018 WL 4409851 (S.D.

  Fla. Aug. 16, 2018).

         Contrary to Plaintiff’s representation that he does not seek a determination that Defendant

  breached the Agreement, the Complaint expressly alleges that the Court issue a declaratory

  judgment that Defendant breached section 5(d) of the Agreement, and that consequently, Dr.

  Goebel’s appraisal will be used as the purchase price for Plaintiff’s stock. ECF No. [1] at ¶ 49

  Wherefore clause. Not only is declaratory relief unavailable where the issue for the Court’s

  determination is whether an unambiguous contract has been breached, Cent. Magnetic Imaging

  Open MRI of Plantation, Ltd. v. State Farm Mut. Auto. Ins. Co., 789 F. Supp. 2d 1311, 1318 (S.D.

  Fla. 2011), the relief requested in Count III is already entirely subsumed within Count I. See ECF

  No. [1] at ¶¶ 28, 34, 37 Wherefore clause (alleging that Defendant breached section 5(d) of the

  Agreement such that Defendant’s fair market value “is conclusively established by [Defendant’s]



                                                   16
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 17 of 21

                                                             Case No. 1:20-cv-22987-BLOOM/Louis


  appraiser, Dr. Goebel” and seeking a “final judgment against [Defendant] in an amount based on

  Dr. Goebel’s appraisal of [Defendant] as of October 31, 2018”).

         “[A] trial court should not entertain an action for declaratory judgment on issues which are

  properly raised in other counts of the pleadings and already before the court, through which the

  plaintiff will be able to secure full, adequate and complete relief.” Fernando Grinberg Tr. Success

  Int. Properties LLC v. Scottsdale Ins. Co., No. 10-20448-CIV, 2010 WL 2510662, at *2 (S.D. Fla.

  June 21, 2010) (dismissing declaratory relief count with prejudice because the “claim for

  declaratory judgment is subsumed within [Plaintiff’s] claim for breach of contract”); Tamiami

  Condo. Warehouse Plaza Ass’n, Inc. v. Markel Am. Ins. Co., No. 19-CV-21289, 2019 WL

  4863378, at *3 (S.D. Fla. Oct. 2, 2019) (same).6 Indeed, a “petition for a declaration that one

  party’s reading of a contract establishes breach is nothing more than a petition claiming breach of

  contract.” Raffell v. Scottsdale Ins. Co., No. 20-21719-CIV, 2020 WL 6385503, at *3 (S.D. Fla.

  June 16, 2020) (quoting AquaDry Plus Corp. v. Rockhill Ins. Co., No. 19-62331-Civ, 2020 WL

  927440, at *2 (S.D. Fla. Feb. 26, 2020)); Ministerio Evangelistico Int'l, 2017 WL 1363344, at *2

  (“A petition seeking a declaratory judgment that alleges breach of duties and obligations under the

  terms of a contract and asks the court to declare those terms breached is nothing more than a

  petition claiming breach of contract.”) (citation omitted).




  6
    Although this Court previously did not dismiss a declaratory judgment claim where the defendant
  argued that a breach of contract claim was a “better or more effective” remedy, A&M Gerber
  Chiropractic LLC v. Geico Gen. Ins. Co., No. 16-CV-62610, 2017 WL 850177, at *3 (S.D. Fla.
  Mar. 3, 2017), that case is distinguishable. Unlike here, that lawsuit involved a purported class
  action, no monetary relief was sought in the complaint nor was there a breach of contract claim
  raised alternatively, the complaint asserted a single count for declaratory relief, and the Court was
  requested to interpret the insurance policy at issue in light of a Florida statute to determine whether
  the insurer must pay either 100% of all billed charges submitted that are below the fee schedule
  amount or 80% of the billed amount that are submitted. Id. at *1-3.
                                                    17
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 18 of 21

                                                              Case No. 1:20-cv-22987-BLOOM/Louis


         While some courts within this district have dismissed these claims with prejudice, others

  have dismissed without prejudice “with leave to amend should [Plaintiff] believe he can adequately

  state a claim for declaratory judgment which is not duplicative of his breach-of-contract claim.”

  See, e.g., Garcia, 2018 WL 3432702, at *3; Raffell, 2020 WL 6385503, at *4. The Court chooses

  the latter approach, especially given Plaintiff’s request in his Respose that he be granted leave

  should any of his claims be deficient. ECF No. [16] at 17. Accordingly, Count III is dismissed

  without prejudice with leave to amend.

                 F.      Count IV fails to state a claim upon which relief can be granted

         In Count IV, Plaintiff asserts a claim for specific performance in which it seeks that

  Defendant be “direct[ed] . . . to specifically perform pursuant to the terms of the Agreement by

  buying [Plaintiff’s] stock at a price to be determined based on Dr. Goebel’s appraisal of

  [Defendant] as of October 31, 2018, plus accrued interest on that amount, at the prime rate

  published by the Wall Street Journal, until paid.” ECF No. [1] at ¶ 54 Wherefore clause. Defendant

  contends that this claim fails because the Complaint does not allege that Plaintiff is without

  adequate legal remedies and Plaintiff, in any event, is not entitled to equitable relief given that he

  supposedly failed to perform under the Agreement and has “unclean hands.” ECF Nos. [9] at 17-

  18; [22] at 9-10.7 Upon review, the Court need not address whether this claim is potentially barred


  7
    In the Reply, Defendant argues for the first time (in a three sentence footnote) that Count IV is
  time-barred because that claim should have been brought within one year of June 24, 2019. ECF
  No. [22] at 9 n.2. It is improper to raise an argument for the first time in a reply. See, e.g., Herring
  v. Secretary, Dep’t of Corrs., 397 F.3d 1338, 1342 (11th Cir. 2005) (“As we repeatedly have
  admonished, arguments raised for the first time in a reply brief are not properly before a reviewing
  court.”) (internal quotations omitted); Willis v. DHL Global Customer Sols. (USA), Inc., No. 10-
  62464-CIV, 2011 WL 4737909, at *3 (S.D. Fla. Oct. 07, 2011) (collecting cases and noting that
  “[j]udges in this district . . . have repeatedly rejected attempts by parties to raise new arguments in
  reply memoranda”). Further, “[i]ssues adverted to in a perfunctory manner, unaccompanied by
  some effort at developed argumentation, are deemed waived.” Melford v. Kahane and Assocs., 371
  F. Supp. 3d 1116, 1126 n.4 (S.D. Fla. 2019). Because this argument is raised for the first time in
  the Reply and is undeveloped, it is waived and not considered by the Court. In any event, the Court
                                                       18
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 19 of 21

                                                             Case No. 1:20-cv-22987-BLOOM/Louis


  by Plaintiff’s supposed unclean hands8 and failure to perform, the resolution of which is

  inappropriate at this stage, because the Court agrees that the Complaint fails to demonstrate the

  absence of an adequate legal remedy.

         “Specific performance is an equitable remedy as opposed to a legal cause of action. To

  demonstrate a right to this remedy under Florida law, a plaintiff must plead facts showing: (1) the

  plaintiff is clearly entitled to this remedy; (2) there is no adequate remedy at law; and (3) justice

  must require it.” La Gorge Palace Condo Ass’n, Inc. v. QBE Ins. Corp., 733 F. Supp. 2d 1332,

  1334 (S.D. Fla. 2010) (citation omitted). In addition to pleading facts supporting the second

  element of no adequate remedy at law, the first element of the claim requires litigants seeking the

  remedy to establish the legal requirements of entitlement to the right “by clear, definite and certain

  proof.” Id.; see also Kruse v. Massachusetts Mut. Life Ins. Co., No. 17-CV-61115, 2017 WL

  3494334, at *7–8 (S.D. Fla. Aug. 15, 2017) (“In order for a court of equity to

  decree specific performance of a contract, the terms of the agreement must be clear, definite,

  certain and complete, for the equitable remedy of specific performance is granted only where the

  parties have actually entered into an agreement that is definite and certain in all of its essential

  elements. . . . [T]he plaintiff must do more than merely prove his case by a preponderance of the



  need not decide if June 24, 2019 is the very last date of a possible breach given that the Complaint
  alleges that after this date, Defendant would not proceed with exchanging appraisals despite
  subsequent email discussions. See ECF No. [1] at ¶¶ 24-27; ECF Nos. [1-6]; [1-7].
  8
    “Application of the equitable doctrine of unclean hands lies within the sound discretion of the
  district court.” Shatel Corp. v. Mao Ta Lumber & Yacht Corp., 697 F.2d 1352, 1355 (11th Cir.
  1983). Notably, this Court has previously declined to dismiss claims on the basis that a “Plaintiff
  has come to this Court with unclean hands” because “the doctrine of unclean hands is an
  affirmative defense that Defendant may raise in its answer which requires resolution of factual
  issues not ripe for discussion at the dismissal stage.” Abramson v. 1 Glob. Capital, LLC, No. 15-
  CV-61373, 2015 WL 12564318, at *3 (S.D. Fla. Sept. 23, 2015) (citing Pronman v. Styles, No.
  12-80674-CIV, 2013 WL 3894978, at *5 (S.D. Fla. July 26, 2013) (“[Unclean hands and laches]
  are [ ] equitable remedies that are fact intensive, thereby making them an unsuitable basis for
  dismissal at the pleading stage.”).
                                                    19
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 20 of 21

                                                            Case No. 1:20-cv-22987-BLOOM/Louis


  evidence, . . . he must prove the contract as alleged in his complaint by competent and satisfactory

  proof which must be clear, definite, and certain.”) (citations omitted).

           Further, as this Court previously recognized, “it is not to be overlooked that a claim

  for specific performance is subject to dismissal because ‘specific performance is a remedy, not a

  freestanding legal claim.’” Kruse, 2017 WL 3494334, at *8 (citation omitted). In this respect,

  Count IV “cannot stand alone as its own claim.” Id.; see also Glob. Digital Sols., Inc. v. Grupo

  Rontan Electro Metalurgica, S.A., No. 18-80106-CIV, 2019 WL 8323955, at *2 (S.D. Fla. Nov.

  27, 2019) (explaining that even though plaintiff brought a count for breach of contract and a count

  for specific performance, plaintiff “in essence, brings only one cause of action” for breach of

  contract because specific performance “is a remedy for breach, not a stand-alone cause of action”).

  Regardless, specific performance is available only when there is no adequate remedy at law, yet

  the same relief sought in Count IV—money damages based on Defendant purchasing Plaintiff’s

  stock at a price determined by Dr. Goebel’s appraisal—is also pled in Counts I and II. Compare

  ECF No. [1] at ¶¶ 37 and 43 Wherefore clauses with ¶ 54 Wherefore clause. “[S]pecific

  performance of a contract concerning stock usually will not be decreed unless damages at law are

  clearly incomplete and inadequate.” Baruch v. W.B. Haggerty, Inc., 188 So. 797, 798-99 (Fla.

  1939).

           “Specific performance is, by its nature, only an alternative to money damages in enforcing

  the terms of a contract.” Kruse, 2017 WL 3494334, at *8 (citation omitted). Count IV, therefore,

  is duplicative of the legal remedy claims available to Plaintiff and thus subject to dismissal. See

  id. (dismissing claim for specific performance with prejudice and explaining that specific

  performance claim was “redundant” and “duplicative” with claim for breach of third-party

  beneficiary contract because “payment of the Policy’s death benefit is the very same remedy

  Plaintiff seeks” in the breach of contract claim). The Motion, accordingly, is granted on this point.
                                                   20
Case 1:20-cv-22987-BB Document 32 Entered on FLSD Docket 12/08/2020 Page 21 of 21

                                                         Case No. 1:20-cv-22987-BLOOM/Louis


         IV.      CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [9], is

  GRANTED IN PART AND DENIED IN PART as follows:

               1. Count III is DISMISSED without prejudice and Count IV is DISMISSED with

                  prejudice.

               2. Plaintiff is granted leave to amend and shall file an Amended Complaint on or

                  before December 18, 2020.

         DONE AND ORDERED in Chambers at Miami, Florida, on December 8, 2020.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                21
